Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 2 September 2022 is acknowledged.

Applicant identifies claim 5 as encompassing elected Species 1. However, the Office respectfully disagrees.
Claim 5 recites the subject matter, “the seventh transistor and the eighth transistor are shared by a plurality of pixels disposed on one horizontal line.” This subject matter is directed to non-elected Species 5 (e.g., see Fig. 19 and Specification Paragraph 244).

Claims 5 and 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2 September 2022.

Claim Objections
Claims 1-4, 6-8, and 14-19 are objected to because of the following informalities:
Claim 1 recites the subject matter, “a third transistor configured to apply a high-potential driving voltage (VDD) to the second node.”
This appears to be a typo. 
The specification states, “The third transistor T3 applies a high-potential driving voltage VDD to the first node N1” (see Paragraph 93; Fig. 2).
Appropriate correction is required.

Any remaining claim(s) is/are objected to, as being dependent upon one or more objected base claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8, and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term “high-potential” in claims 1 and 8 is a relative term which renders each claim indefinite.  The term “high” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	The term “high” is purely subjective.

The term “low-potential” in claims 2 and 3 is a relative term which renders each claim indefinite.  The term “low” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	The term “low” is purely subjective.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to the claim neglecting to end with a period.

Any remaining claim(s) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon one or more rejected base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-8, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2017/0110054 A1) in view of Lin et al (US 2020/0226978 A1).

Regarding claim 1, Sun discloses a pixel for an organic light emitting display device comprising: 
a light emitting diode [e.g., Fig. 4: L] that emits light by a driving current; 
a driving transistor [e.g., Fig. 4: M3] configured to control the driving current, the driving transistor including a source electrode as a first node [e.g., Fig. 4: N3], a gate electrode as a second node [e.g., Fig. 4: N2], and a drain electrode as a third node [e.g., Fig. 4: N4]; 
a first transistor [e.g., Fig. 4: M5] configured to connect the second node and the third node; 
a second transistor [e.g., Fig. 4: M4] configured to apply a data voltage [e.g., Fig. 4: Vdata] to the first node; 
a third transistor [e.g., Fig. 4: M6] configured to apply a high-potential driving voltage [e.g., Fig. 4: PVDD] to the 
a fourth transistor [e.g., Fig. 4: M8] that forms a current path between the driving transistor and the light emitting diode; 
a fifth transistor [e.g., Fig. 4: M2] configured to apply an initial voltage [e.g., Fig. 4: Vref] to the driving transistor; 
a sixth transistor [e.g., Fig. 4: M9] configured to apply a reset voltage [e.g., Fig. 4: Vref] to a fourth node which is an anode electrode of the light emitting diode; 
a storage capacitor [e.g., Fig. 4: C1] that includes one electrode connected to the second node and another electrode connected to a fifth node [e.g., Fig. 4: N1]; 
a seventh transistor [e.g., Fig. 4: M7] configured to apply the high-potential driving voltage to the fifth node; and 
an eighth transistor [e.g., Fig. 4: M1] configured to apply a reference voltage [e.g., Fig. 4: VDD] to the fifth node (e.g., see Paragraphs 17-58).

Sun doesn’t appear to expressly disclose the light emitting diode is an organic light emitting diode nor that the initial voltage is separate from the reset voltage.
However, Lin discloses an organic light emitting diode [e.g., Figs. 17A, 18A, 19A, 20A, 21A: 304] that emits light by a driving current,
a fifth transistor [e.g., Figs. 17A, 18A, 19A, 20A, 21A: Tini] configured to apply an initial voltage [e.g., Figs. 17A, 18A, 19A, 20A, 21A: Vini] to a driving transistor [e.g., Figs. 17A, 18A, 19A, 20A, 21A: Tdrive]; 
a sixth transistor [e.g., Figs. 17A, 18A, 19A, 20A, 21A: Tar] configured to apply a reset voltage [e.g., Figs. 17A, 18A, 19A, 20A, 21A: Var] to a fourth node which is an anode electrode of the light emitting diode (e.g., see Paragraphs 109-143).

Sun and Lin are analogous art because they are from the shared inventive field of light emitting diode display devices.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to combine Lin’s OLED and separate initial/reset voltage lines with Sun’s pixel, so as to produce amounts of light that match a desired image.

Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined Lin’s OLED and separate initial/reset voltage lines with Sun’s pixel as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the filing. See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Regarding claim 2, Lin discloses the initial voltage is set as a voltage equal to or less than a low-potential driving voltage [e.g., Figs. 17A, 18A, 19A, 20A, 21A: VSSEL] (e.g., see Paragraphs 57-58).

Regarding claim 3, Lin discloses the first transistor is an n-type oxide thin film transistor [e.g., Figs. 17A, 18A, 19A, 20A, 21A: Toxide], and 
the driving transistor [e.g., Figs. 17A, 18A, 19A, 20A, 21A: Tdrive], the second transistor [e.g., Figs. 17A, 18A, 19A, 20A, 21A: Tdata], the third transistor [e.g., Figs. 17A, 18A, 19A, 20A, 21A: Tem1], the fourth transistor [e.g., Figs. 17A, 18A, 19A, 20A, 21A: Tem2], and the sixth transistor [e.g., Figs. 17A, 18A, 19A, 20A, 21A: Tar] are p-type low-temperature polycrystalline silicon thin film transistors, respectively (e.g., see Paragraph 55).

Regarding claim 4, Sun discloses the driving current is irrelevant to a threshold voltage and the high-potential driving voltage of the driving transistor (e.g., see Paragraph 41).

Regarding claim 6, Lin discloses a ninth transistor [e.g., Figs. 17A, 18A, 19A, 20A, 21A: Tobs] configured to apply a stress voltage [e.g., Figs. 17A, 18A, 19A, 20A, 21A: Vobs] to the source electrode of the driving transistor [e.g., Figs. 17A, 18A, 19A, 20A, 21A: Tdrive] (e.g., see Paragraphs 109-143).

Regarding claim 7, Lin doesn’t appear to expressly disclose the stress voltage is set as a voltage equal to or less than the high-potential driving voltage.
It would have been obvious to one of ordinary skill in the art at the time of filing, because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp (i.e., either “the stress voltage ≤ the high-potential driving voltage” or “the stress voltage > the high-potential driving voltage”). If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Regarding claim 8, Sun discloses the first transistor includes a drain electrode connected to the third node, a source electrode connected to the second node, and a gate electrode connected to a first scan signal line [e.g., Fig. 4: S2] for transmitting a first scan signal, 
the second transistor includes a source electrode connected to a data line [e.g., Fig. 4: Vdata], a drain electrode connected to the first node, and a gate electrode connected to a second scan signal line [e.g., Fig. 4: S2] for transmitting a second scan signal, 
the third transistor includes a source electrode connected to a high-potential driving voltage line [e.g., Fig. 4: PVDD] for transmitting the high-potential driving voltage, a drain electrode connected to the first node, and a gate electrode connected to an emission signal line [e.g., Fig. 4: EMIT2] for transmitting an emission signal, 
the fourth transistor includes a source electrode connected to the third node, a drain electrode connected to the fourth node, and a gate electrode connected to the emission signal line, 
the fifth transistor includes a source electrode connected to an initial voltage line [e.g., Fig. 4: Vref] for transmitting the initial voltage, a drain electrode connected to the third node, and a gate electrode connected to a fourth scan signal line [e.g., Fig. 4: S1] for transmitting a fourth scan signal, 
the sixth transistor includes a source electrode connected to a reset voltage line [e.g., Fig. 4: Vref] for transmitting the reset voltage, a drain electrode connected to the fourth node, and a gate electrode connected to a third scan signal line [e.g., Fig. 4: S1] for transmitting a third scan signal, 
the seventh transistor includes a source electrode connected to the high-potential driving voltage line, a drain electrode connected to the fifth node, and a gate electrode connected to the emission signal line, 
the eighth transistor includes a source electrode connected to a reference voltage line [e.g., Fig. 4: VDD] for transmitting the reference voltage, a drain electrode connected to the fifth node, and a gate electrode connected to a fifth scan signal line [e.g., Fig. 4: EMIT1] for transmitting a fifth scan signal (e.g., see Paragraphs 17-58).

Lin discloses the first transistor [e.g., Figs. 17A, 18A, 19A, 20A, 21A: Toxide] includes a drain electrode connected to the third node, a source electrode connected to the second node, and a gate electrode connected to a first scan signal line [e.g., Figs. 17A, 18A, 19A, 20A, 21A: SC1] for transmitting a first scan signal, 
the second transistor [e.g., Figs. 17A, 18A, 19A, 20A, 21A: Tdata] includes a source electrode connected to a data line [e.g., Figs. 17A, 18A, 19A, 20A, 21A: Data], a drain electrode connected to the first node, and a gate electrode connected to a second scan signal line [e.g., Figs. 17A, 18A, 19A, 20A, 21A: SC2] for transmitting a second scan signal, 
the third transistor [e.g., Figs. 17A, 18A, 19A, 20A, 21A: Tem1] includes a source electrode connected to a high-potential driving voltage line [e.g., Figs. 17A, 18A, 19A, 20A, 21A: VDDEL] for transmitting the high-potential driving voltage, a drain electrode connected to the first node, and a gate electrode connected to an emission signal line [e.g., Figs. 17A, 18A, 19A, 20A, 21A: EM] for transmitting an emission signal, 
the fourth transistor [e.g., Figs. 17A, 18A, 19A, 20A, 21A: Tem2] includes a source electrode connected to the third node, a drain electrode connected to the fourth node, and a gate electrode connected to the emission signal line, 
the fifth transistor [e.g., Figs. 17A, 18A, 19A, 20A, 21A: Tini] includes a source electrode connected to an initial voltage line [e.g., Figs. 17A, 18A, 19A, 20A, 21A: Vini] for transmitting the initial voltage, a drain electrode connected to the third node, and a gate electrode connected to a fourth scan signal line [e.g., Figs. 17A, 18A, 19A, 20A, 21A: SC4] for transmitting a fourth scan signal, 
the sixth transistor [e.g., Figs. 17A, 18A, 19A, 20A, 21A: Tar] includes a source electrode connected to a reset voltage line [e.g., Figs. 17A, 18A, 19A, 20A, 21A: Var] for transmitting the reset voltage, a drain electrode connected to the fourth node, and a gate electrode connected to a third scan signal line [e.g., Figs. 17A, 18A, 19A, 20A, 21A: SC3] for transmitting a third scan signal, and 
the ninth transistor [e.g., Figs. 17A, 18A, 19A, 20A, 21A: Tobs] includes a source electrode connected to a stress voltage line [e.g., Figs. 17A, 18A, 19A, 20A, 21A: Vobs] for transmitting the stress voltage, a drain electrode connected to the first node, and a gate electrode connected to the third scan signal line (e.g., see Paragraphs 109-143).

Regarding claim 14, Sun discloses an organic light emitting display device [e.g., Fig. 5] comprising: a plurality of pixels [e.g., Fig. 5: 101] including the pixel disposed on a display panel (e.g., see Paragraphs 43-48, 57).

Regarding claim 15, Lin discloses the organic light emitting display device is driven separately in a refresh frame [e.g., Paragraph 116: active frame; Fig. 11: refresh frame] of programming the data voltage and a reset frame [e.g., Paragraph 116: blanking frame; Fig. 11: vertical blanking frame] of resetting an anode of the organic light emitting diode in the pixel, 
wherein the refresh frame includes a stress period [e.g., Figs. 17B, 18B, 19B, 20B, 21B: t2], an initial period [e.g., Figs. 17B, 18B, 19B, 20B, 21B: t3], a sampling period [e.g., Figs. 17B, 18B, 19B, 20B, 21B: t4], and an emission period [e.g., Figs. 17B, 18B, 19B, 20B, 21B: t6], and 
for the stress period, a bias stress is applied to the driving transistor, 
for the initial period, the second node or the third node is initialized to the initial voltage, 
for the sampling period, the second node is charged to a voltage corresponding to a sum of the data voltage and a threshold voltage (Vth) of the driving transistor, and 
for the emission period, the driving current is applied to the organic light emitting diode, and the organic light emitting diode emits light (e.g., see Paragraphs 89-99, 109-143).

Regarding claim 16, Lin discloses the refresh frame further includes another stress period [e.g., Figs. 17B, 18B, 19B, 20B, 21B: t5] between the sampling period and the emission period (e.g., see Paragraphs 89-99, 109-143).

Sun discloses the refresh frame further includes another stress period [e.g., Fig. 2: T1, T2] in which the eighth transistor is turned on and the reference voltage is maintained at the fifth node (e.g., see Paragraphs 30-38, 55).

Regarding claim 17, Lin discloses for the reset frame, the anode electrode of the organic light emitting diode is reset to the reset voltage [e.g., Figs. 17B, 18B, 19B, 20B, 21B: Var], and applies a bias stress [e.g., Figs. 17B, 18B, 19B, 20B, 21B: Vobs] to the first node (e.g., see Paragraphs 89-99, 109-143).

Regarding claim 18, Lin discloses the reset frame includes a plurality of stress periods [e.g., Figs. 17B, 18B, 19B, 20B, 21B: t8 t9] (e.g., see Paragraphs 89-99, 109-143).

Regarding claim 19, Sun discloses for the emission period [e.g., Fig. 2: T3], a voltage of the second node is Vdata+Vth+(VDD-Vref), a voltage of the first node is VDD, and a gate-source voltage of the driving transistor is Vdata+Vth-Vref (e.g., see Paragraphs 29-47, 53-55).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached 'Notice of References Cited' are cited to further evidence the state of the art pertaining to pixels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
9 September 2022